  Case 1:19-cv-00306-RBJ Document 28-4 Filed 09/12/19 USDC Colorado Page 1 of 1



16281 Hawkstone Place
                                                                                "'J                            Toll Free      866-832-2844
Parker,CO 80134                                              CELERITY                                          Main           303-723-7200
www.celeritysolutionsgroup.com                                   SOLUTIONS   GROUP,   LLC                      Fax            303-723-7210



                                                                                                EXHIBIT
                                                                 OVERTIME POLICY
                                                                                                        D
PURPOSE

To provide a uniform policy regarding overtime to Celerity Solutions Group Associates that conforms with the U.S.
Department of Labor guidelines and Fair Labor Standards Act.

POLICY

      1.   Any hours worked over 40 hours for Associates on production (non-exempt employee) is considered overtime.
           This excludes any time off for any reason such as PTOtime. For example, if one worked 32 hours and had 8 hours
           of PTOtime, overtime would not be applicable until accrual of 40 actual work hours.

      2,    Overtime must have prior approval from the Transcription Coordinator.

     3.     Because our pay is based on production, overtime is calculated as follows:

           (Total Number of Lines For the Week x Base Rate) .;.Number of Hours Actually Worked = Average Hourly Rate
           Average Hourly Rate + Half of Average Hourly Rate = Overtime Pay Rate
           Overtime Pay Rate x Number of Overtime Hours Worked = Overtime Compensation

            Example:             Total lines per week   = 8700       Base Rate = 0.06       Number of Hours Worked = 48

                                                 (8700 x 0.06) .;.48 = $10.88 average/hour
                                               $10,88 + $5.44 = $16,32 (Overtime Pay Rate)
                                          $16.32 x 8 hours = $130.56 of Overtime Compensation




Signature                                                            Date




                                                                                               Ex#    3        RPtr:~
                                                                                               Nam~1)IriheJhwn
                                                                                               Date:q\csllg
                                                                                                3tevens·:J(oenlg neyortll1g




Rev, 01/2019
                                                                                                                              DT 4537
